DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 33-45 in the reply filed on May 26, 2022 is acknowledged.
Claim Objections
Claims 34, 42, and 44 are objected to because of the following informalities:  the claims recite “PAH”, which should be “polycyclic aromatic hydrocarbons (PAH)”.  Appropriate correction is required.
With respect to claims 38 and 43, applicant is advised that should claim 38 be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-41 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 33 and 43, the claim states, “introducing bubbles of smoke in to the solution” and it is unclear what this means since smoke is a gas and gas bubbles are formed by dissolving gas into water. It is unclear if the claim means one is to introduce smoke into the claimed solutions to produce smoke bubbles or if one is to pre-form smoke bubbles (by introducing smoke into water) and then introduce said preformed smoke bubbles into the claimed solution. Applicant is advised to amend the present claim to clearly claim the intended method. 
Claims 34-41 and 44-45 are rejected as depending from rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35, 38, 43, 44, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogami et al. JP 2012161304.
Regarding claim 33, Mogami teaches a method of treating a solution comprising (i) providing a source of smoke [0010-0016, 0037]; (ii) providing a smoking vessel containing the solution [0038]; and (iii) introducing bubbles of smoke into the solution while agitating the solution so as to break up the introduced smoke into a plurality of smaller bubbles [0039]. Given the lack of clarity for applicant’s claimed “introducing bubble of smoke into the solution”, Mogami’s teaching of introducing high-shear force on gas-liquid treatment water to form minute air bubble having size of 1 micrometer or less, is interpreted as introducing bubble of smoke into a solution.
Regarding claim 34 and 44, claim 33 is applied as stated above. Mogami teaches wherein the smoke is filtered to reduce its PAH content [0037].
Regarding claim 35, claim 33 is applied as stated above. Mogami teaches breaking the smoke into bubbles of average diameter 2mm or less [0039]. 
Regarding claim 38, claim 33 is applied as stated above. Mogami does not teach a recirculation of off-gas back through the solution.
Regarding claim 43, Mogami teaches a method of treating a solution comprising (i) providing a source of smoke [0010-0016, 0037]; (ii) providing a smoking vessel containing the solution [0038]; and (iii) introducing bubbles of smoke into the solution while agitating the solution so as to break up the introduced smoke into a plurality of smaller bubbles [0039]. Given the lack of clarity for applicant’s claimed “introducing bubble of smoke into the solution”, Mogami’s teaching of introducing high-shear force on gas-liquid treatment water to form minute air bubble having size of 1 micrometer or less, is interpreted as introducing bubble of smoke into a solution. Mogami does not teach a recirculation of off-gas back through the solution.
Regarding claim 45, claim 43 is applied as stated above. Mogami teaches breaking the smoke into bubbles of average diameter 2mm or less [0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36, 39, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogami et al. JP 2012161304.
Regarding claim 36, claim 33 is applied as stated above. Mogami teaches introducing the smoke into the solution and pumping the gas-liquid into the mixing processing unit which mixes the water and smoke to produce small bubbles [0035] but does not expressly disclose “introducing the smoke into the solution at a mixing head of a mixer while agitating the solution”; however, as Mogami discloses a mixing unit and breaking up gas-liquid solution into bubbles, the specific step of “introducing the smoke into the solution at a mixing head of a mixer while agitating the solution” is not expected to impart a material difference from the prior art. It would have been obvious to one of ordinary skill in the art to add the smoke into the solution at or near the mixing head of the mixer motivated an expectation of successfully mixing in the smoke and breaking up bubbles. 
Regarding claim 39, claim 33 is applied as stated above. Mogami does not expressly disclose monitoring the method and adjusting the agitation to reduce to a minimum the smoke bubbles that escape from the solution; however, as the invention of Mogami teaches the liquid production rate can be increased, and a large amount of liquid can be produced in a short time by producing nano-level ultrafine bubbles [0043], one of ordinary skill in the art would have been motivated to preserve as many smoke bubbles possible and therefore found it obvious to monitor the method and adjust the agitation to reduce to a minimum the smoke bubbles that escape from the solution.
Regarding claims 40 and 41, claim 33 is applied as stated above. Mogami teaches wherein the gas-liquid mixture is cooled to a temperature of 4-5℃ [036].

Claim(s) 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogami et al. JP 2012161304 in view of Moore US 3896242. 
Regarding claim 37, claim 33 is applied as stated above. Mogami does not expressly disclose venting the smoking vessel to the atmosphere. 
Moore teaches, “By leaving the smokehouse air inlet partially open, and by leaving the exhaust vent or outlet from the smokehouse slightly open, enough fresh air is drawn in during recirculation of the liquid smoke cloud to supply enough oxygen to the burner to combust the fuel fed to it and thereby provide continuous heating of the smoking chamber, and the comestible product therein, during most if not all of the smoking period” (col. 2, lines 45-55). As such, one of ordinary skill in the art would have been motivated to vent the smoking vessel of Mogami for the purpose of supplying enough oxygen to the burner to provide continuous heating. 
Regarding claim 42, Mogami teaches a method of treating a solution comprising (i) providing a source of smoke that has optionally been filtered to reduce its PAH content [0010-0016, 0037]; (ii) providing a smoking vessel containing the solution [0038]; and (iii) introducing bubbles of smoke into the solution while agitating the solution so as to break up the introduced smoke into a plurality of smaller bubbles having size of 1 micrometer or less [0039]. Mogami teaches introducing the smoke into the solution and pumping the gas-liquid into the mixing processing unit which mixes the water and smoke to produce small bubbles but does not expressly disclose “introducing the smoke into the solution at a mixing head of a mixer and no more than 3cm from the blade of the mixer, while agitating the solution”; however, as Mogami discloses a mixing unit and breaking up gas-liquid solution into bubbles, the specifically claimed step is not expected to impart a material difference from the prior art.  It would have been obvious to one of ordinary skill in the art to add the smoke into the solution at or near the mixing head of the mixer motivated an expectation of successfully mixing in the smoke and breaking up bubbles. 
Mogami also teaches (v) wherein the gas-liquid mixture is cooled to a temperature of 4-5℃ [0036].
Mogami does not expressly disclose venting the smoking vessel to the atmosphere. 
Moore teaches, “By leaving the smokehouse air inlet partially open, and by leaving the exhaust vent or outlet from the smokehouse slightly open, enough fresh air is drawn in during recirculation of the liquid smoke cloud to supply enough oxygen to the burner to combust the fuel fed to it and thereby provide continuous heating of the smoking chamber, and the comestible product therein, during most if not all of the smoking period” (col. 2, lines 45-55). As such, one of ordinary skill in the art would have been motivated to vent the smoking vessel of Mogami for the purpose of supplying enough oxygen to the burner to provide continuous heating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799